Citation Nr: 1419567	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-41 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED). 

2.  Entitlement to service connection for a urinary bladder disability.

3.  Entitlement to an initial compensable rating for right inguinal hernia prior to February 3, 2012, and a rating in excess of 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to September 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issues of service connection for a urinary bladder disability and increased rating for right inguinal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has erectile dysfunction caused or aggravated by his service-connected type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

The Veteran is service-connected for type II diabetes mellitus.  In an April 2010 VA examination report, a physician assessed erectile dysfunction with etiology most likely diabetic neuropathy.  There is no more probative evidence contradicting this assessment.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that he has erectile dysfunction caused or aggravated by his service-connected type II diabetes mellitus.  Accordingly, service connection for erectile dysfunction must be granted.  See U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the Veteran's claim is granted, any error that was committed with respect to any duty of VA to notify or to assist was harmless and will not be further discussed.


ORDER

Service connection for erectile dysfunction is granted.


REMAND

As reflected in his July 2009 notice of disagreement, the Veteran contends that, due to his service-connected right inguinal hernia, he has a urinary bladder condition whereby he has to "mash" his bladder to urinate, and that he had seen multiple doctors for bladder and urinary tract problems.  The report of an April 2010 VA examination reflects a normal examination of the bladder.  However, a February 2009 letter from a private physician, Dr. J.M., reflects that the Veteran had a very large right inguinal hernia, that magnetic resonance imaging (MRI) results showed fat and urinary bladder in the scrotum, and that the Veteran had to manually reduce his hernia to fully empty his bladder.  Also, a private treatment computed tomography (CT) scan report submitted by the Veteran, dated in August 2011, reflects an impression of large, right-sided inguinal hernia containing fat in urinary bladder.  In light of such evidence, the Veteran should be provided another VA examination to determine if he has any urinary bladder or other urinary disorder secondary to his service-connected right inguinal hernia.  

Also, in its July 2010 rating decision, the RO granted service connection for right inguinal hernia, rated noncompensable (0 percent), effective March 12, 2008.  

In a September 2010 substantive appeal, the Veteran expressed disagreement with this initial rating.  

In a May 2012 rating decision, the RO granted a rating of 60 percent for right inguinal hernia, effective February 3, 2012.  

However, because the filing of a notice of disagreement initiates appellate review, the claim must be remanded for issuance of a statement of the case.  See 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see also AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).


Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case regarding the issue of an initial, compensable rating for right inguinal hernia prior to February 3, 2012, and a rating in excess of 60 percent thereafter.  Remind the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal to the July 2010 rating decision must be filed.  


2.  Obtain all outstanding VA medical records related to any urinary bladder or other urinary disability from the Nashville VA Medical Center, dated from December 2013 to the present.  All records and/or responses received should be associated with the claims file.  

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any urinary bladder or other urinary disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.

After reviewing the claims file, to include the February 2009 letter from Dr. J.M. and the August 2011 private CT scan report, and the examination results, the examiner should determine whether the Veteran has a urinary bladder or other urinary disability.  If such disability is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is caused or aggravated (worsened beyond its natural progression) by his service-connected right inguinal hernia.

A complete rationale for all opinions must be provided.

4. After completing the above, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board after the Veteran has had an adequate opportunity to respond.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


